

Exhibit 10.53
WYNDHAM DESTINATIONS, INC.
2006 EQUITY AND INCENTIVE PLAN,
AS AMENDED AND RESTATED
 
AWARD AGREEMENT – RESTRICTED STOCK UNITS
(NON-US EMPLOYEE)
This Award Agreement (this “Agreement”), dated as of____________, is by and
between Wyndham Destinations, Inc., a Delaware corporation (the “Company”), and
you (the “Grantee”), pursuant to the terms and conditions of the Wyndham
Destinations, Inc. (formerly known as Wyndham Worldwide Corporation) 2006 Equity
and Incentive Plan, as amended and restated (the “Plan”).
In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:
1.The Plan. The RSU Award (as defined below) granted to the Grantee hereunder is
made pursuant to the Plan. A copy of the Plan and a prospectus for the Plan are
available at the Grantee’s portal page on Benefits Online available at
www.benefits.ml.com (the “Portal Page”), and the terms of the Plan are hereby
incorporated in this Agreement as fully as though actually set forth herein.
Terms used in this Agreement which are not defined in this Agreement shall have
the meanings used or defined in the Plan.
2.RSU Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the RSUs described on the Portal Page (the “RSU Award”) to the
Grantee. Upon the vesting of the RSU Award, as described in Paragraph 5 below,
the Company shall deliver, no later than March 15 of the calendar year following
the calendar year in which all or portion of the RSU Award vests, for each RSU
that vests, one share of Stock, subject to Paragraph 6 below.
Notwithstanding the foregoing, the Company, in its sole discretion, may provide
for the settlement of the RSUs in the form of: (a) a cash payment (in an amount
equal to the Fair Market Value of the shares of Stock that correspond to the
number of vested RSUs) to the extent that settlement in shares of Stock (i) is
prohibited under local law, (ii) would require the Grantee, the Company or any
of its Affiliates to obtain the approval of any governmental or regulatory body
in the Grantee’s country of residence (or country of employment, if different),
(iii) would result in adverse tax consequences for the Grantee, the Company or
any of its Affiliates, or (iv) is administratively burdensome; or (b) shares of
Stock, but require the Grantee to sell such shares of Stock immediately or
within a specified period following the Grantee’s termination of employment (in
which case, the Grantee hereby agrees that the Company shall have the authority
to issue sale instructions in relation to such shares of Stock on the Grantee’s
behalf without further consent).
3.Nature of Grant. In accepting the RSU Award, the Grantee acknowledges that:
(1) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time; (2) the grant of the RSU Award is voluntary and occasional and does
not create any contractual or other right to receive future awards under the
Plan, or benefits in lieu of Awards under the Plan, even if Awards under the
Plan have been granted repeatedly in the past; (3) all decisions with respect to
future Awards, if any, will be at the sole discretion of the Company; (4) the
Grantee’s participation in the Plan shall not create a right to further
employment with the Grantee’s employer (the “Employer”) and shall not interfere
with the ability of the Employer to terminate the Grantee’s employment
relationship at any time, for any or no reason to the extent permitted under
applicable law; (5) the Grantee is voluntarily participating in the Plan; (6)
the RSU Award and the shares of Stock subject to the RSU Award are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or any of its Subsidiaries,
including the Employer, and are outside the scope of the Grantee’s employment
contract, if any; (7) the RSU Award, the shares of Stock subject to the RSU
Award and the income and value of same are not intended to replace any pension
rights or compensation; (8) the RSU Award, the shares of Stock subject to the
RSU Award and the income and value of same are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate of the Company; (9) the RSU Award and
the Grantee’s participation in the Plan will not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (10) the future value of the underlying shares of Stock is unknown
and cannot be predicted with certainty; (11) in consideration of the grant of
the RSU Award, no claim or entitlement to compensation or damages shall arise
from forfeiture of the RSU Award resulting from termination of the Grantee’s
employment with the Company or any of its Subsidiaries, including the Employer,
for any reason whatsoever and whether or not in breach of local labor laws (or
later found invalid), and the Grantee irrevocably releases the Company and its
Subsidiaries, including the Employer, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, the Grantee shall be deemed irrevocably to have
waived the Grantee’s entitlement to pursue such claim; (12) in the event of
termination of the Grantee’s employment (whether or not in breach of local labor
laws), the Grantee’s right to vest in the RSU Award under the Plan, if any, will
terminate effective as of the date that the Grantee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Committee shall have the exclusive discretion
to determine when the Grantee is no longer actively employed for purposes of the
RSU Award (including whether the Grantee shall be considered actively employed
while on a leave of absence); (13) the RSU Award and the benefits under the
Plan, if any, do not create any entitlement not otherwise specifically provided
for in the Plan or provided by the Company in its discretion, to have the RSU
Award or any such benefits transferred to, or assumed by, another company, nor
to be exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Stock; and (14) neither the Company nor any
of its Affiliates shall be liable for any exchange rate fluctuation between the
Grantee’s local currency and the U.S. dollar that may affect the value of the
RSU Award or any amounts due to the Grantee pursuant to the settlement of the
RSU Award or the subsequent sale of any shares of Stock acquired upon settlement
of the RSU Award.
4.Appendix A. Notwithstanding any provisions in this Agreement, the RSU Award
shall be subject to any special terms, conditions and provisions set forth in
Appendix A attached to this Agreement (“Appendix A”) for the Grantee’s country.
Moreover, if the Grantee relocates to one of the countries included in Appendix
A, the special terms, conditions and provisions for such country will apply to
the Grantee, to the extent the Company determines that the application of such
terms, conditions and provisions is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Grantee’s relocation). Appendix A constitutes part of this
Agreement and is incorporated by reference as fully as though set forth herein.
5.Vesting. The RSU Award shall vest in accordance with the following schedule,
subject to the Grantee’s continuous employment with the Company or one of its
Subsidiaries through each applicable vesting date:
Vesting Date
Vesting RSUs
 
 
 
 
 
 

    Upon (a) a Change in Control occurring during the Grantee’s continuous
employment with the Company or one of its Subsidiaries, (b) the Grantee’s
termination of employment with the Company and its Subsidiaries by reason of the
Grantee’s death or Disability (as defined in Code Section 409A), or (c) if
applicable, such other event as set forth in the Grantee’s written agreement of
employment with the Company or one of its Subsidiaries, the RSU Award shall
become immediately and fully vested, subject to any terms and conditions set
forth in the Plan and/or imposed by the Committee.


6.Tax Obligations. Regardless of any action the Company or the Employer takes
with respect to any or all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer, if any. The Grantee
further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs, the issuance of shares of Stock upon settlement of
the RSUs, the subsequent sale of shares of Stock acquired pursuant to such
issuance and the receipt of any dividends or dividend equivalents; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Grantee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable or tax withholding event, as applicable,
the Grantee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. Prior to any relevant taxable or tax
withholding event, as applicable, the Grantee will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, the Grantee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from the Grantee’s wages or other cash compensation
paid to the Grantee by the Company and/or the Employer; or (ii) withholding from
the proceeds of the sale of shares of Stock acquired upon vesting/settlement of
the RSU Award, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Grantee’s behalf pursuant to this authorization
without further consent); or (iii) withholding the shares of Stock to be issued
upon vesting/settlement of the RSU Award.
To avoid negative accounting treatment, the Company may withhold or account for
TaxRelated Items by considering applicable minimum statutory withholding amounts
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Grantee is deemed to have been issued the full number of
shares of Stock subject to the vested RSUs, notwithstanding that a number of the
shares of Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.
Finally, Grantee shall pay to the Company or the Employer any amount of
Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Grantee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares of Stock or the proceeds of the sale of shares of Stock, if
the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items.
7.Clawback. The RSU Award and any compensation paid or shares of Stock delivered
pursuant to the RSU Award are subject to forfeiture, recovery by the Company or
other action pursuant to any applicable clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the United States
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law. The Company shall
have the right to offset against any other amounts due from the Company to the
Grantee the amount owed by the Grantee hereunder.
8.No Advice Regarding Grant. The Company and its Subsidiaries are not providing
any tax, legal or financial advice, nor are the Company and its Subsidiaries
making any recommendations regarding the Grantee’s participation in the Plan, or
the Grantee’s acquisition or sale of the underlying shares of Stock. The Grantee
is hereby advised to consult with the Grantee’s own personal tax, legal and
financial advisors regarding the Grantee’s participation in the Plan before
taking any action related to the Plan.
9.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
10.Authority. The Committee shall have full authority to interpret and construe
the terms of the Plan and this Agreement. The determination of the Committee as
to any such matter of interpretation or construction shall be final, binding and
conclusive on all parties.
11.Rights as a Stockholder. The Grantee shall have no rights as a stockholder of
the Company with respect to any shares of Stock underlying or relating to the
RSU Award until the issuance of shares of Stock to the Grantee in respect of the
RSU Award; provided, however, that in the event the Board shall declare a
dividend on the Stock, a dividend equivalent equal to the per share amount of
such dividend shall be credited on all RSUs underlying the RSU Award and
outstanding on the record date for such dividend, such dividend equivalents to
be payable in cash without interest on the vesting date of the RSUs on which the
dividend equivalents were credited and shall otherwise be subject to the same
terms and conditions as the RSUs on which the dividend equivalents were
credited.
12.Code Section 409A. Although the Company does not guarantee to the Grantee any
particular tax treatment relating to the RSU Award, it is intended that the RSU
Award be exempt from Code Section 409A, to the extent applicable, and this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Notwithstanding anything
herein to the contrary, in no event whatsoever shall the Company or any of its
Affiliates be liable for any additional tax, interest or penalties that may be
imposed on the Grantee by Code Section 409A or any damages for failing to comply
with Code Section 409A, if applicable.
13.Succession and Transfer. Each and all of the provisions of this Agreement are
binding upon and inure to the benefit of the Company and the Grantee and their
respective estate, successors and assigns, subject to any limitations on
transferability under applicable law or as set forth in the Plan or herein.
14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
elect to deliver any documents related to current or future participation in the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company. The Grantee agrees that all online acknowledgements
shall have the same force and effect as a written signature.
15.Insider Trading and/or Market Abuse. By participating in the Plan, the
Grantee agrees to comply with the Company’s policy on insider trading (to the
extent that it is applicable to the Grantee). The Grantee further acknowledges
that, depending on the Grantee’s or his or her broker’s country of residence or
where the shares of Stock are listed, the Grantee may be subject to insider
trading restrictions and/or market abuse laws that may affect the Grantee’s
ability to accept, acquire, sell or otherwise dispose of shares of Stock, rights
to shares of Stock (e.g., RSUs) or rights linked to the value of shares of
Stock, during such times the Grantee is considered to have “inside information”
regarding the Company as defined by the laws or regulations in the Grantee’s
country. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Grantee places before the Grantee
possessed inside information. Furthermore, the Grantee could be prohibited from
(i) disclosing the inside information to any third party (other than on a “need
to know” basis) and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. The Grantee understands that third parties include
fellow employees. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Grantee acknowledges that it is
the Grantee’s responsibility to comply with any applicable restrictions, and
that the Grantee should therefore consult the Grantee’s personal advisor on this
matter.
16.No Public Offer. The grant of the RSU Award is not intended to be a public
offering of securities in the Grantee’s country. The Company has not submitted
any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law), and the
grant of the RSU Award is not subject to the supervision of the local securities
authorities.
17.Language. If the Grantee is resident in a country where English is not an
official language, the Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to the RSU
Award be drawn up in English. If the Grantee has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
18.Foreign Asset Reporting; Repatriation; Compliance with Law. The Grantee
acknowledges that certain foreign asset and/or account reporting requirements
may affect the Grantee’s ability to acquire or hold the shares of Stock acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on the shares of Stock acquired under the Plan) in a
brokerage or bank account outside the Grantee’s country. The Grantee may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Grantee’s country. The Grantee also may be required to
repatriate dividends, sale proceeds or other funds received as a result of
participating in the Plan to the Grantee’s country through a designated bank or
broker within a certain time after receipt. The Grantee acknowledges that it is
the Grantee’s responsibility to be compliant with such regulations, and the
Grantee should speak to the Grantee’s personal advisor on this matter. In
addition, the Grantee agrees to take any and all actions, and consents to any
and all actions taken by the Company and its Affiliates, as may be required to
allow the Company and its Affiliates to comply with local laws, rules and/or
regulations in the Grantee’s country. Finally, the Grantee agrees to take any
and all actions as may be required to comply with the Grantee’s personal
obligations under local laws, rules and/or regulations in the Grantee’s country.
19.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the RSU Award,
and on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable to comply with local law or facilitate
the administration of the Plan, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
20.Data Privacy. The Grantee acknowledges the collection, use and transfer, in
electronic or other form, of the Grantee’s Personal Data (defined below) as
described in this Agreement and any other grant materials by and among, as
necessary and applicable, the Company or any of its Affiliates, for the
legitimate purpose of implementing, administering and managing the Grantee’s
participation in the Plan.
The Grantee understands that the Company and/or the Employer collects, holds,
uses, and processes certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address, email address and
telephone number, date of birth, social security or insurance number, passport
number or other identification number, salary, nationality, and any shares of
Stock or directorships held in the Company, and details of the RSU Award or any
other entitlement to shares of Stock, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor (“Personal Data”). The Company and/or the
Employer acts as the controller/owner of this Personal Data, and processes this
Personal Data for the legitimate purpose of implementing, administering and
managing the Plan.
The Grantee understands that the Personal Data will be transferred to Merrill
Lynch or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Grantee understands that the
recipients of Personal Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that the Grantee may request a list with the names and addresses of
any potential recipients of Personal Data by contacting the Grantee’s local
human resources representative. When transferring Personal Data to these
potential recipients, the Company provides appropriate safeguards in accordance
with EU Standard Contractual Clauses, the EU-U.S. Privacy Shield, or another
legally binding and permissible arrangement. The Grantee may request a copy of
such safeguards from Grantee's local human resources representative.
The Grantee authorizes the Company, Merrill Lynch and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Personal Data, in electronic or other form, for the sole
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that Personal Data will be held only as
long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. To the extent provided by local law, the Grantee may,
at any time, have the right to request: access to Personal Data, rectification
of Personal Data, erasure of Personal Data, restriction of processing of
Personal Data, and portability of Personal Data. The Grantee may also have the
right to object, on grounds related to a particular situation, to the processing
of Personal Data, as well as opt-out of the Plan herein, in any case without
cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that the only consequence of
refusing to provide Personal Data is that the Company would not be able to grant
to the Grantee RSUs or other equity awards or administer or maintain such
awards. Therefore, the Grantee understands that refusing to provide Personal
Data may affect the Grantee’s ability to participate in the Plan. For more
information on the consequences of the Grantee’s refusal to provide Personal
Data, the Grantee understands that he or she may contact the Grantee’s local
human resources representative.
21.No Assignment; Nontransferability. This Agreement (and the RSU Award) may not
be assigned by the Grantee by operation of law or otherwise. In the event of the
Grantee’s termination of employment by reason of death, the RSU Award and any
Awards previously granted to the Grantee under the Plan shall not be
transferable except by will or the laws of descent and distribution.
22.Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to (a) the Grantee at
the last address specified in Grantee’s employment records and (b) the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.
23.Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties to this Agreement.
24.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
25.Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware in the United States, without effect to the conflicts of laws
principles thereof. For purposes of litigating any dispute that arises under the
RSU Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of New Jersey in the United States where
this grant is made and/or to be performed, and agree that such litigation shall
be conducted in the federal courts for the United States for the District of New
Jersey, or if jurisdiction does not exist in such federal court, the state
courts in Morris County, New Jersey in the United States.
***



IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.
 
 
WYNDHAM DESTINATIONS, INC.
 
                             
 
                        
____________________________________________
Signature of Participant
 
 
 
____________________________________________ Authorized Signature Wyndham
Destinations, Inc.
 
8
 
APPENDIX A
ADDITIONAL PROVISIONS FOR NON-U.S. EMPLOYEES
 
TERMS AND CONDITIONS
This Appendix A includes special terms and conditions that govern the RSU Award
granted to the Grantee under the Plan if the Grantee resides in one of the
countries listed below. If the Grantee is a citizen or resident of a country
other than the one in which the Grantee is currently working, is considered a
resident of another country for local law purposes or if the Grantee transfers
employment and/or residency between countries after the RSU Award is granted,
the Company will, in its discretion, determine the extent to which the terms and
conditions herein will be applicable to the Grantee (or the Company may
establish alternative terms and conditions as may be necessary or advisable).
Certain capitalized terms used but not defined in this Appendix A have the
meanings set forth in the Plan and/or the Agreement.
NOTIFICATIONS
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2018. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
the Appendix A as the only source of information relating to the consequences of
the Grantee’s participation in the Plan because the information may be out of
date at the time that the RSU Award vests, or the Grantee acquires shares of
Stock or sells shares of Stock acquired under the Plan. This Appendix A does not
address notification requirements in every country. It is the Grantee’s
responsibility to consult with the Grantee’s advisor as to the existence and
nature of applicable requirements in the Grantee’s country.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Company is not in a
position to assure the Grantee of any particular result. Accordingly, the
Grantee is advised to seek appropriate professional advice as to how the
relevant laws in the Grantee’s country may apply to the Grantee’s situation.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which the Grantee is currently working, is considered a resident of another
country for local law purposes or if the Grantee transfers employment and/or
residency between countries after the date the RSU Award is granted, the
information contained herein may not be applicable to the Grantee in the same
manner.
    
ARGENTINA
Terms and Conditions
Labor Law Acknowledgement. This provision supplements Section 3 of the
Agreement.
In accepting the RSU Award, the Grantee acknowledges and agrees that the grant
of the RSU Award is made by the Company (not the Employer) in its sole
discretion and the value of the RSU Award or any shares of Stock acquired under
the Plan shall not constitute salary or wages for any purpose under Argentine
labor law, including, but not limited to, the calculation of (i) any labor
benefits including, without limitation, vacation pay, compensation in lieu of
notice, annual bonus, disability, and leave of absence payments, etc., or (ii)
any termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, the Grantee
acknowledges and agrees that such benefits shall not accrue more frequently than
on each vesting date. The Grantee further acknowledges and agrees the RSU Award
is an extraordinary benefit, which for labor law purposes (e.g., thirteenth
month salary, Christmas bonuses, or similar payments) are valued at the Fair
Market Value of the shares of Stock on the date of vesting, when the shares of
Stock are delivered to the Grantee. A portion of such value may be deducted, to
be taken into account for thirteenth month salary purposes as of the month in
which the vesting occurs if required under local law.
Notifications
Securities Law Information. Neither the RSU Award nor the underlying shares of
Stock are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. If the Grantee is an Argentine resident, the
Grantee must comply with any and all Argentine currency exchange restrictions,
approvals and reporting requirements in connection with the RSU Award. Argentine
residents should consult with their personal advisor to confirm what will be
required (if anything), as the exchange control rules and regulations are
subject to change without notice.
AUSTRALIA
Terms and Conditions
Compliance with Law. Notwithstanding any provision in the Agreement to the
contrary, the Grantee will not be entitled to, and shall not claim any benefit
(including, without limitation, a legal right as set forth in Sections 2 and 5
of the Agreement) under the Plan if the provision of such benefit would give
rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth) (the
“Corporations Act”), any other provision of the Corporations Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits. Further, the Company’s Subsidiary in Australia is under no
obligation to seek or obtain the approval of its shareholders in a general
meeting for the purpose of overcoming any such limitation or restriction.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Tax Assessment Act”) applies (subject to the
conditions in the Tax Assessment Act).
BELGIUM
Notifications
Foreign Account/Asset Reporting Notification. Belgian residents are required to
report any taxable income attributed to RSUs on their annual tax return. In
addition, Belgian residents are required to report any securities held
(including shares of Stock) or bank accounts (including brokerage accounts) they
maintain outside of Belgium on their annual tax return. In a separate report,
they must provide the National Bank of Belgium with certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened). The forms to complete this report are
available on the website of the National Bank of Belgium.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a financial intermediary, such as a bank or broker. If
the transaction is conducted through a Belgian financial intermediary, it may
withhold the stock exchange tax, but if the transaction is conducted through a
non-Belgian financial intermediary, the Belgian resident may need to report and
pay the stock exchange tax directly. The stock exchange tax likely will apply
when the shares of Stock acquired under the Plan are sold. Belgian residents
should consult with a personal tax or financial advisor for additional details
on their obligations with respect to the stock exchange tax.
BRAZIL
Terms and Conditions
Compliance with Law. In accepting the RSU Award, the Grantee agrees to comply
with all applicable Brazilian laws and to report and pay any and all applicable
Tax-Related Items associated with the vesting/settlement of the RSU Award, the
sale of shares of Stock acquired under the Plan or the receipt of dividends.
Labor Law Acknowledgement. In accepting the RSU Award, the Grantee agrees that
he or she is (i) making an investment decision, (ii) the shares of Stock will be
issued to the Grantee only if the vesting conditions are met, and (iii) the
value of the underlying shares of Stock is not fixed and may increase or
decrease in value over the vesting period without compensation to the Grantee.
Notifications
Exchange Control Information. If the Grantee is a resident or domiciled in
Brazil, he or she will be required to submit annually a declaration of assets
and rights (including shares of Stock issued upon settlement of the RSU Award)
held outside Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights held abroad is equal to or exceeds a threshold that is
established annually by the Central Bank. Further, if the Grantee is a resident
or domiciled in Brazil, and transfers funds into Brazil (e.g., proceeds from the
sale of shares of Stock), he or she is required to transfer such funds through a
duly authorized bank and provide any requested supporting documents to the bank.
By accepting the RSU Award, the Grantee acknowledges that it is his or her
responsibility to comply with the Brazilian exchange control laws, and neither
the Company nor the Employer will be liable for any fines or penalties resulting
from the Grantee’s failure to comply with applicable exchange control laws. The
Grantee should consult with his or her personal legal advisor to ensure
compliance with applicable Brazilian regulations.
CANADA
Terms and Conditions
Settlement of RSU Award. Notwithstanding Section 2 of the Agreement; the RSU
Award does not provide any right for the Grantee to receive a cash payment and
the RSU Award will be settled only in shares of Stock.
The following provisions apply to Grantees in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Data Privacy. The following provision supplements Section 20 of the Agreement:
The Grantee hereby authorizes the Company and the Company’s representative to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration of the Plan.
The Grantee further authorizes the Company and the Employer to disclose and
discuss the Grantee’s participation in the Plan with their advisors. The Grantee
also authorizes the Company and the Employer to record such information and keep
it in Grantee’s employee file.
Notifications
Securities Law Notification. The Grantee may not be permitted to sell within
Canada shares of Stock acquired under the Plan. The Grantee may only be
permitted to sell or dispose of any shares of Stock acquired under the Plan if
such sale or disposal takes place outside of Canada through the facilities of a
stock exchange on which the shares of Stock are listed (i.e., the New York Stock
Exchange).
Foreign Asset/Account Reporting Notification. Specified foreign property,
including shares of Stock, RSUs, and other rights to receive shares (e.g., stock
options) of a non-Canadian company held by a Canadian resident generally must be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of his or her specified foreign assets exceeds CAD 100,000 at any
time during the year. Thus, the RSU Award must be reported (generally at a nil
cost) if the CAD 100,000 cost threshold is exceeded because the Grantee holds
other specified foreign property. When shares of Stock are acquired, their cost
generally is the adjusted cost base (“ACB”) of the shares of Stock. The ACB
ordinarily is equal the fair market value of the shares of Stock at the time of
acquisition, but if the Grantee owns other shares of Stock, this ACB may have to
be averaged with the ACB of the other shares of Stock. The Grantee should
consult his or her personal tax advisor to ensure compliance with the applicable
reporting obligations.
CHINA
Terms and Conditions
The following terms and conditions apply if the Grantee is subject to exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion.
Exchange Control Restrictions. The Grantee understands and agrees that, to
facilitate compliance with exchange control requirements, the Grantee is
required to hold the shares of Stock received upon settlement of the RSU Award
with the Company’s designated brokerage firm until the shares of Stock are sold.
Further, the Grantee understands and agrees that the Grantee will be required to
immediately repatriate to China dividends and proceeds from the sale of any
shares of Stock acquired under the Plan. The Grantee also understands and agrees
that such repatriation of proceeds may need to be effected through a special
bank account established by the Company or its Subsidiary in China, and the
Grantee hereby consents and agrees that dividends and proceeds from the sale of
shares of Stock acquired under the Plan may be transferred to such account on
the Grantee’s behalf prior to being delivered to the Grantee and that no
interest shall be paid with respect to funds held in such account. The proceeds
may be paid in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid in U.S. dollars, the Grantee understands that a U.S.
dollar bank account in China must be established and maintained so that the
proceeds may be deposited into such account. If the proceeds are paid in local
currency, the Grantee acknowledges that the Company is under no obligation to
secure any particular exchange conversion rate and that the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions. The Grantee agrees to bear any currency fluctuation risk between
the time the shares of Stock are sold and the net proceeds are converted into
local currency and distributed to the Grantee. The Grantee further agrees to
comply with any other requirements that may be imposed by the Company or its
Subsidiaries in China in the future to facilitate compliance with exchange
control requirements in China. The Grantee acknowledges and agrees that the
processes and requirements set forth herein shall continue to apply following
the Grantee’s termination of employment.
Sale of Shares of Stock Upon Termination. Notwithstanding anything to the
contrary in the Plan or the Agreement, in the event of the Grantee’s termination
of employment for any reason, the Grantee will be required to sell all shares of
Stock issued pursuant to the Plan no later than 90 days after the Grantee’s
employment termination date (or such other period as may be required by the SAFE
or the Company) (the “Mandatory Sale Date”), and repatriate the sales proceeds
to China in the manner designated by the Company. The Grantee understands that
any shares of Stock the Grantee holds under the Plan that have not been sold by
the Mandatory Sale Date will automatically be sold by the Company’s designated
broker at the Company’s direction (on the Grantee’s behalf pursuant to this
authorization without further consent).
Administration. Neither the Company nor any of its Subsidiaries shall be liable
for any costs, fees, lost interest or dividends or other losses the Grantee may
incur or suffer resulting from the enforcement of the terms of this Appendix A
or otherwise from the Company’s operation and enforcement of the Plan, the
Agreement and the RSU Award in accordance with Chinese law including, without
limitation, any applicable SAFE rules, regulations and requirements.] GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of EUR 12,500
must be reported to the German Federal Bank. All reports must be filed
electronically. The electronic “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de.
In the event that the Grantee makes or receives a payment in excess of this
amount, the Grantee is responsible for complying with applicable reporting
requirements.
GREECE
There are no country-specific provisions.
INDIA
Notifications
Repatriation. The Grantee understands that he or she must repatriate to India
dividends and the proceeds from the sale of shares of Stock acquired at vesting
within the time frame prescribed under applicable law. The Grantee must obtain
evidence of the repatriation of funds in the form of a foreign inward remittance
certificate (“FIRC”) from the bank where he/she deposited the foreign currency.
The Grantee must retain the FIRC in his/her records to present to the Reserve
Bank of India or the Employer in the event that proof of repatriation is
requested.
MEXICO
Terms and Conditions
Nature of Grant. This provision supplements Section 3 (“Nature of Grant”) of the
Agreement:
By accepting the RSU Award, the Grantee understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices at 22 Sylvan Way, Parsippany, New Jersey,
07054, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and, in the Grantee’s case, the acquisition of shares
of Stock does not, in any way, establish an employment relationship between the
Grantee and the Company since the Grantee is participating in the Plan on a
wholly commercial basis and the sole employer is Resort Condominiums
International de México, S. de R.L. de C.V., a Mexican company, located at
Horacio No. 1855-P.H., Col. Los Morales-Polanco, 11510 Mexico City, Mexico, as
applicable, nor does it establish any rights between the Grantee and the
Employer.
Plan Document Acknowledgment. By accepting the RSU Award, the Grantee
acknowledges that the Grantee has received a copy of the Plan, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement.
In addition, the Grantee further acknowledges that the Grantee has read and
specifically and expressly approves the terms and conditions in the Agreement,
in which the following is clearly described and established: (i) participation
in the Plan does not constitute an acquired right; (ii) the Plan and
participation in the Plan is offered by the Company on a wholly discretionary
basis; and (iii) participation in the Plan is voluntary.
Finally, the Grantee hereby declares that the Grantee does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of participation in the Plan and therefore grant a full and
broad release to the Employer and the Company and its Affiliates with respect to
any claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral. Estas disposiciones complementan la sección
del Acuerdo titulada «Nature of Grant » :
Por medio de la aceptación de la Concesión, Ud. manifiesta que Ud. entiende y
acuerda que cualquier modificación del Plan o su terminación no constituye un
cambio o desmejora en los términos y condiciones de empleo.
Declaración de Política. La invitación por parte de la Compañía bajo el Plan es
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en Twenty-Two Sylvan Way,
Parsippany, New Jersey, 07054 EE.UU., es la única responsable por la
administración del Plan y de la participación en el mismo y, la adquisición de
Acciones no establece de forma alguna, una relación de trabajo entre Ud. y la
Compañía, ya que la participación en el Plan por su parte es completamente
comercial y el único patrón es Resort Condominiums International de México, S.
de R.L. de C.V., a Mexican company, located at Horacio No. 1855-P.H., Col. Los
Morales-Polanco, 11510 Mexico City, Mexico, en caso de ser aplicable, así como
tampoco establece ningún derecho entre Ud. y el patrón.
Reconocimiento del Plan de Documentos. Por medio de la aceptación de la
Concesión, Ud. reconoce que Ud. ha recibido copias del Plan, que el mismo ha
sido revisado al igual que la totalidad del Acuerdo y, que Ud. entiende y acepta
las disposiciones contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, Ud. reconoce que Ud. ha leído, y que
aprueba específica y expresamente los términos y condiciones contenidos en el
Acuerdo, en lo cual se encuentra claramente descrito y establecido lo siguiente:
(i) la participación en el Plan no constituye un derecho adquirido; (ii) el Plan
y la participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como sus Affiliates no son responsables por cualquier detrimento
en el valor de las Acciones en relación con la Concesión.
Finalmente, por medio de la presente Ud. declara que no se reserva ninguna
acción o derecho para interponer una demanda en contra de la Compañía por
compensación, daño o perjuicio alguno como resultado de la participación en el
Plan y en consecuencia, otorga el más amplio finiquito a su patrón, así como a
la Compañía, a sus Affiliates con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
NETHERLANDS
Terms and Conditions
Exclusion of Claim. The Grantee acknowledges and agrees that the Grantee will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Grantee ceasing to have rights under or to be
entitled to the RSU Award, whether or not as a result of the termination of
employment with the Company or its Subsidiaries or Affiliates for any reason
whatsoever (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the RSU Award. Upon the grant of the RSU
Award, the Grantee shall be deemed irrevocably to have waived any such
entitlement.
SINGAPORE
Terms and Conditions
Settlement of RSU Award. This provision supplements Section 2 of the Agreement:
Notwithstanding Section 2 of the Agreement, the RSU Award does not provide any
right for the Grantee to receive a cash payment and the RSU Award will be
settled only in shares of Stock.
Restrictions on Sale and Transferability. The Grantee hereby agrees that any
shares of Stock acquired pursuant to the RSU Award will not be offered for sale
in Singapore prior to the sixmonth anniversary of the date the RSU Award is
granted, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division 1 Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”) or pursuant to, and in accordance with
the condition of, any other applicable provision of the SFA.
Notifications
Securities Law Notification. The grant of the RSU Award is being made pursuant
to the “Qualifying Person” exemption under section 273(1)(f) of the SFA and is
not made to the Grantee with a view to the RSU Award or underlying shares of
Stock being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Chief Executive Officer and Director Reporting Notification. If the Grantee is
the Chief Executive Officer (“CEO”) or a director (including an alternate,
substitute or shadow director) of a Singapore Subsidiary, the Grantee is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Singapore company in writing
within two (2) business days after the following events: (1) the Grantee
receives an interest (e.g., RSUs, shares of Stock) in the Company or any related
companies; (2) any change in a previously-disclosed interest (e.g., the sale of
shares of Stock); or
(3) becoming the CEO or a director.
SOUTH AFRICA
Notifications
Securities Law; Acceptance of the Restricted Stock Units. Neither the RSU Award
nor the underlying shares of Stock shall be publicly offered or listed on any
stock exchange in South Africa. The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority.
The offer of the RSU Award must be finalized on or before the 180th day
following the date the RSU Award is granted. If the Grantee has not accepted or
declined the RSU Award on or before the 180th day following the date the RSU
Award was granted, the Grantee will be deemed to accept the RSU Award on such
date.
SWITZERLAND
Notifications
Securities Law Notification. The RSU Award is not intended to be publicly
offered in or from Switzerland. Because the offer of the RSU Award is considered
a private offering, it is not subject to registration in Switzerland. Neither
this document nor any other materials relating to the RSU Award or the Plan (i)
constitute a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made publicly available in Switzerland, or (iii) have been or will be filed
with, approved or supervised by any Swiss regulatory authority, including the
Swiss Financial Market Supervisory Authority (FINMA).
UNITED ARAB EMIRATES
Notifications
Securities Law Notification. The Plan is being offered only to qualified
employees and is in the nature of providing equity incentives to employees of
the Company’s Subsidiary in the United Arab Emirates (“UAE”). Any documents
related to the Plan, including the Plan, Plan prospectus, the Agreement and
other grant documents (“Plan Documents”), are intended for distribution only to
such employees and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered should conduct their own due
diligence on the securities. If the Grantee does not understand the contents of
the Plan Documents, he or she should consult an authorized financial adviser.
The relevant securities authorities have no responsibility for reviewing or
verifying any Plan Documents. Neither the UAE securities nor financial/economic
authorities have approved the Plan Documents, nor taken steps to verify the
information set out in them, and thus, are not responsible for their content.
The securities to which this summary relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.
UNITED KINGDOM
Terms and Conditions
Withholding. The paragraph below supplements Section 6 of the Agreement:
Without limitation to Section 6 of the Agreement, the Grantee hereby agrees that
he or she is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or (if different)
the Employer or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax
authority or any other relevant authority). The Grantee also hereby agrees to
indemnify and keep indemnified the Company and (if different) the Employer
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay on the Grantee’s behalf to HMRC (or any other tax authority or
any other relevant authority).
Notwithstanding the foregoing, if the Grantee is a director or executive officer
(as within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that the Grantee is a director or executive officer and
income tax due is not collected from or paid by the Grantee within 90 days after
the U.K. tax year in which an event giving rise to the indemnification described
above occurs, the amount of any uncollected tax may constitute a benefit to the
Grantee on which additional income tax and national insurance contributions may
be payable. The Grantee acknowledges that the Grantee ultimately will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Corporation or the Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit, which the
Company and/or the Employer may recover from the Grantee at any time thereafter
by any of the means referred to in Section 6 of this Agreement.
Exclusion of Claim. The Grantee acknowledges and agrees that the Grantee will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Grantee ceasing to have rights under or to be
entitled to the RSU Award, whether or not as a result of the termination of
employment with the Company or its Subsidiaries or Affiliates for any reason
whatsoever (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the RSU Award. Upon the grant of the RSU
Award, the Grantee shall be deemed irrevocably to have waived any such
entitlement.
***


    1